This is an action for ejectment instituted by plaintiffs against defendant. The plaintiffs allege that the defendant has wrongfully, unlawfully, and wilfully and without any right, title or interest thereto, entered upon and taken possession of a part of a tract of land owned by plaintiffs. The land in controversy is about an acre and defendant's, L. F. Worthington's, entry thereon is wrongful, unlawful, illegal and contrary to law.
The defendant in answer denies the allegations of plaintiffs. The defendant also sets up adverse possession. The following issue and the answer thereto was submitted to the jury:
1. What is the true dividing line between the lands of the plaintiffs and the defendant? A. From A to B.
The answer to the issue sustained plaintiff's contention.
The plaintiffs and defendant agreed that there was only the one issue — the true dividing line between them. This was a question of fact. The probative force of the evidence was for the jury to determine. We can discover no error in law.
No error.